By the Court. —
Eyon, J.,
delivering the opinion.
The judgment of nonsuit was improperly awarded. If it be true, as the evidence intimates, that the money of the plaintiff, in the hands of Robinson, the deceased partner, as the agent of the plaintiff, was applied by him in the business of the firm, the defendant is liable, whether he knew at. the time or not, that the money belonged to the plaintiff. Collier on Partnership, §39I. Richardson vs French, 4 Metcalf, 577.
This is not a case where money has been lent to one partner on the credit of such partner alone, and, therefore, not within the case of Bond vs. Logan, 13 Geo. 192, which is undoubtedly the law. There is no evidence, in fact, that the plaintiff consented to its use, by the deceased partner, for any purpose. The evidence is, that Robinson, the deceased partner, applied for leave to use it, and his admission that he did so use it. My own opinion was, that this letter, or admission of Robinson, was sufficient to bind the firm, and the investigation' (I have been able to give the authorities since), has confirmed that opinion; (See Pars. on Con. 158, 159, and notes mid cases cited. 3 Kent Com. 40, 41. Collier on Part. §§384, 390), but my associates thought it better that there should be some other evidence that the money went into the business of the firm, and so the case was decided.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be reversed, upon the ground that the Court' erred in awarding a nonsuit in this case, on the ground, “that it did not appear that Wallace, the surviving partner, knew of such borrowing of the money,” it being the opinion of this Court that if Robinson, the *365•deceased partner, used the money in the business of the firm, that, in that case, defendant is liable for the same.